DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 11/26/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 11/26/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments
In regards to Argument 1, Applicant/s state/s Wang in view of Hirota does not teach on the amended claims, therefore the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 11/26/2021, with respect to the rejection(s) of claim(s) 1, 4-13, 16-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al (U.S. Patent Pub. No. 2017/0273658, hereafter referred to as Wang) in view of Hirota et al (U.S. Patent Pub. No. 2014/0024918, hereafter referred to as Hirota) in view of Mestha et al (U.S. Patent Pub. No. 2016/0106328, hereafter referred to as Mestha).


Wang teaches photoacoustic flowoxigraphy device is described that delivers laser pulses of two different wave lengths and are used to image the structure of composition of objects. The one or more laser pulses are focused by an optical assembly, typically including optical fibers, lenses, prisms and/or mirrors, which converges the laser light towards the focal point of the ultrasonic transducer. The focused laser light selectively heats the region of interest, causing the object to expand and produce a pressure wave whose temporal profile reflects the optical absorption and thermo-mechanical properties of the object. Specifically, Wang teaches ultrasonic data that noninvasively image oxygen delivery from the flow RBC. Hirota teaches using a photoacoustic imaging apparatus that images the interiors of the patient. Hirota specifically teaches the position image of the vessels when viewed in the cross section direction. Furthermore, the photoacoustic tomographic image and the ultrasound image represent the tissue of the patient. The Examiner finds that the ultrasonic imaging that detects region of interest in patients can include the vessel location to determine the pulse imaging. The Applicant amended the claim to include that applying flow change to the vessel and imaging the vessel’s changes over a period of time. Mestha teaches analytic signal processor processes the time-series signals to obtain proximal and distal analytic signal, at and respectively, each comprising a first component and second component. Proximal analytic signal has a first component that is a waveform of the proximal time-series signal and a second component that is a transform of that waveform. Furthermore, Mestha teaches video imaging that captures vessel image after changing the volume of the vessel with blood. The Examiner finds that the Mestha can be combined with Wang in view of Hirota since the imaging system are all related to vessel imaging. Therefore, the Examiner has provided a detail rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 9, 11, 12, 13, 19, 20, 21, 22, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (U.S. Patent Pub. No. 2017/0273658, hereafter referred to as Wang) in view of Hirota et al (U.S. Patent Pub. No. 2014/0024918, hereafter referred to as Hirota) in view of Mestha et al (U.S. Patent Pub. No. 2016/0106328, hereafter referred to as Mestha).

Regarding Claim 1, Wang teaches a medical imaging system including circuitry configured to: apply a surface acoustic wave to the tissue to interact with the vessel (paragraph 37, paragraph 40, Wang teaches imaging, with the ultrasound imaging device, the blood vessel.), having increased dilation (paragraph 72, paragraph 73, paragraph 78, paragraph 80, Wang); capture an image of the tissue when the surface acoustic wave interacts with the vessel (paragraph 40, paragraph 91, paragraph 100, Wang teaches imaging the color of the vessel for the color flow.).
Wang does not explicitly disclose apply a flow modifying pulse to tissue, the flow modifying pulse being configured to modify a pulse a liquid to increase dilation of a vessel surrounded by the tissue; identify a property of the vessel from the captured image.  
Hirota is in the same field of art of medical imaging. Further, Hirota teaches identify a property of the vessel from the captured image (paragraph 110, paragraph 111, paragraph 123, Hirota teaches displaying the blood vessels in the photoacoustic projection image.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the image of the vessel and display the flow and depth that is taught by Hirota, specifically, Wang teaches ultrasound device that determine flows, but does not determine location information, Hirota’s depth information can be combined with Hirota, to make the invention of an ultrasound device that captures; thus, one of ordinary skilled in the art would be motivated to combine the references since it had been difficult to display photoacoustic images within short periods of time (paragraph 4, Hirota).

Mestha is in the same field of art of medical imaging processing. Further, Mestha teaches Apply a flow modifying pulse to tissue, the flow modifying pulse being configured to modify a pulse a liquid to increase dilation of a vessel surrounded by the tissue (paragraph 23- paragraph 26, paragraph 44-paragraph 46, Mestha teaches capturing image by changing the flow of the vessel via arterial pulse pressure wave.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Hirota by time based imaging of the vessels with volume changing vessels that is taught by Mestha, to make the invention that captures images of the patient of the vessels as volume in the vessel changes; thus, one of ordinary skilled in the art would be motivated to combine the references since what is needed in this art is a system and method for determining the time it takes for an arterial pulse pressure wave to travel from a proximal arterial site on a patient's body to a distal arterial site such that various arterial and cardiac functions can be assessed in real-time and on a continuous basis (paragragh 3, Mestha).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	

In regards to Claims  7 & 19, Wang, Hirota, and Mestha discloses generate a single surface acoustic wave to interact with the vessel (paragraph 123, Hirota); capture a plurality of paragraph 123-jparagraph 125, Hirota).  

In regards to Claims 8 & 20, Wang, Hirota, and Mestha discloses whereby the property is the depth of the vessel within the tissue (paragraph 123-paragraph 125, Hirota).  

In regards to Claims  9 & 21, Wang, Hirota, and Mestha discloses wherein the circuitry is configured to apply a laser speckle pattern to the tissue as the surface acoustic wave is applied (paragraph 41, paragraph 49, Wang); and identify the property of the vessel from the captured speckle pattern (paragraph 91, paragraph 100, Wang).  

In regards to Claim 11 & 22, Wang, Hirota, and Mestha discloses wherein the vessel is vasculature and the liquid is blood (paragraph 41-paragraph 49, Wang). 

In regards to Claim 12, Wang, Hirota, and Mestha discloses wherein the circuitry comprises wave application circuitry configured to apply the surface acoustic wave to the tissue and imaging circuitry configured to capture an image of the tissue (paragraph 24, paragraph 37-paragraph 41, Wang). 


Regarding Claim 13, Wang teaches a medical imaging method including applying a surface acoustic wave to the tissue to interact with the vessel (paragraph 37, paragraph 40, Wang teaches imaging, with the ultrasound imaging device, the blood vessel.) having increased dilation (paragraph 72, paragraph 73, paragraph 78, paragraph 80, Wang);
paragraph 40, paragraph 91, paragraph 100, Wang teaches imaging the color of the vessel for the color flow.).
Wang does not explicitly disclose applying a flow modifying pulse a tissue, the flow modifying pulse to modifying a pulse of liquid to increase dilation of a vessel surrounded by the tissue; identifying a property of the vessel from the captured image.  
Hirota is in the same field of art of medical imaging. Further, Hirota teaches identifying a property of the vessel from the captured image (paragraph 110, paragraph 111, paragraph 123, Hirota teaches displaying the blood vessels in the photoacoustic projection image.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the image of the vessel and display the flow and depth that is taught by Hirota, specifically, Wang teaches ultrasound device that determine flows, but does not determine location information, Hirota’s depth information can be combined with Hirota, to make the invention of an ultrasound device that captures; thus, one of ordinary skilled in the art would be motivated to combine the references since it had been difficult to display photoacoustic images within short periods of time (paragraph 4, Hirota).
Wang in view of Hirota does not explicitly disclose applying a flow modifying pulse a tissue, the flow modifying pulse to modifying a pulse of liquid to increase dilation of a vessel surrounded by the tissue.
Mestha is in the same field of art of medical imaging processing. Further, Mestha teaches Applying a flow modifying pulse a tissue, the flow modifying pulse to modifying a pulse of liquid to increase dilation of a vessel surrounded by the tissue (paragraph 23- paragraph 26, paragraph 44-paragraph 46, Mestha teaches capturing image by changing the flow of the vessel via arterial pulse pressure wave.);
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Hirota by time based imaging of the vessels with volume changing vessels that is taught by Mestha, to make the invention that captures images of the patient of the vessels as volume in the vessel changes; thus, one of ordinary skilled in the art would be motivated to combine the references since what is needed in this art is a system and method for determining the time it takes for an arterial pulse pressure wave to travel from a proximal arterial site on a patient's body to a distal arterial site such that various arterial and cardiac functions can be assessed in real-time and on a continuous basis (paragragh 3, Mestha).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 23, Wang, Hirota, and Mestha discloses a computer program product including computer readable instructions which, when loaded onto a computer, configures the computer to perform a method according to claim 13 (paragraph 113, Wang).


Claims 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang,  Hirota, Mestha in view of Slayton et al (U.S. Patent Pub. No. 2015/0165243, hereafter referred to as Slayton).


Regarding Claim 10, Wang, Hirota, and Mestha teaches an ultrasound device that capture images.
Wang, Hirota, and Mestha does not explicitly disclose wherein the circuitry is provided in an endoscope.
Slayton is in the same field of art of ultrasound imaging. Further, Slayton teaches wherein the circuitry is provided in an endoscope (paragraph 55, Slayton).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Hirota, and Mestha by incorporating the dilating of vessels and inserting the ultrasound device in the endoscopic that is taught by Slayton, to make the invention to make an invention that is able to insert a small ultrasound device into an endoscope that is able to image dilate vessels; thus, one of ordinary skilled in the art would be motivated to combine the references since prolonged inflammation, known as chronic inflammation, leads to a progressive shift in the type of cells present at the site of inflammation and is characterized by simultaneous destruction and healing of the tissue from the inflammatory process (paragraph 8, Slayton).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


	
Allowable Subject Matter
Claims 4, 5, 6, 16, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664